DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the 35 USC 103 rejections, when taking in the context of the clarifying amendments made, are persuasive.  The amendments distinguish over Kao which only compares a single process parameter and measurement values by more clearly setting forth the multiplicity of the correlations performed.  As such, with the most relevant prior art being Kao, Gallatin, and Feng, the claims are allowable over the prior art as a whole.  The 35 USC 103 rejections are withdrawn.
Applicant’s arguments regarding the 35 USC 101 rejections are respectfully not persuasive. Applicant argues that the claims’ main improvement is to find the best solution without wasting memory.  However, the claims set forth mathematical algorithms.   These algorithms are not being executed in any special manner on the underlying generic computer components, nor is any special provision being made for how they are stored in memory.  Rather, the mathematical algorithm itself is different than previously known algorithms.  Any improvement in memory performance is due to applying the mathematical algorithm (i.e. abstract idea) on a computer.  As set forth by MPEP 2106, “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” does not “provide a sufficient inventive concept.” Intellectual Ventures I LLC v. Capital One Bank (USA) (“Intellectual Ventures v. Capital One Bank”), 792 F.3d 1363, 1367 (Fed. Cir. 2015).  This was noted in the prior response, and remains applicable.  
Applicant argues that the claims provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  However, in this case, the improvement is in the realm of mathematics, which constitutes an abstract idea.  No features related to memory management are present in the claims, and arguments that the claims provide such improvements are not commensurate in scope with the claims.  The fact that one algorithm may provide a solution with fewer calculations does not necessarily represent an improvement to computer functions or technological processes, and as set forth above, does not in this case.  In view of the above, the 35 USC 101 rejections are maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental processes or alternatively mathematical relationships) without significantly more.  Claim 1 recites:
obtaining a plurality of process steps from a database or an inputting device; (a person can do this by recalling information from memory; alternatively this is simple provision of mathematical values – a database could include a broad variety of inputs)
obtaining, by a processor, a step model set including a plurality of first step regression models, (but for the generic processor component (see below), a person could do this by recalling information from memory; alternatively this is retrieving a mathematical equation)
each of which represents a relationship between N of the process steps and a process output, wherein N is a natural number and equal to or larger than 2; (a person can easily imagine such a relationship; alternatively this is details of the mathematical relationship)
calculating, by the processor, a correlation of each of the first step regression models, each of which represents the relationship between at least two of the process steps and the process output; (a person can manually determine correlation; alternatively this is performing the mathematical calculation operation of correlation, a mathematical relationship explicitly recited here)
picking up, by the processor, at least two of the first step regression models to be a plurality of second step regression models whose correlations are ranked at top among the correlations of the first step regression models; and (a person can mentally rank and pick models from a list of results; alternatively this is more mathematical manipulation of data)
wherein each of the correlations used for picking up at least two of the first step regression models is calculated through at least two of the process steps; and (these are constraints on the previous step, and do not preclude a person mentally performing the calculation or set forth more than mathematical data manipulation)
updating, by the processor, the step model set by a plurality of third step regression models, (a person can mentally update a model in such a manner; alternatively this is additional mathematical operations)
each of which represents a relationship between M of the process steps and the process output, wherein M=N+1, and (this is definition of a feature a person can easily imagine; alternatively this is structural detail of the mathematical relationship being used)
the M of the process steps in one of the third step regression models include the N of the process steps in one of the second step regression models; (this is further detail as discussed with the previous limitation)
wherein the step of picking up at least two of the first step regression models, the step of updating the step model set and the step of calculating the correlations are repeatedly performed until a convergence condition is satisfied. (a person can mentally iterate such a feature; alternatively this is a simple mathematical convergence operation)
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the ranking and correlation/analysis steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of data processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 11 is equivalent to claim 1 for the purpose of eligibility analysis.  Claims 2-10 and 12-20 merely provide further features that fall within the scope of a mental process or alternatively mathematical relationship, and remain ineligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BIJAN MAPAR/              Primary Examiner, Art Unit 2128